
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


As of November 20, 2002

George Rose
3041 Hutton Drive
Beverly Hills, California 90210

Dear Mr. Rose:

This letter confirms the terms of your employment by Activision Publishing, Inc.
("Employer"), on the terms and conditions set forth below.

1.    Term

        (a)  The initial term of your employment under this agreement shall
commence on November 01, 2002 and expire on March 31, 2005, unless earlier
terminated as provided below (the "initial term").

        (b)  Employer shall have the option to extend the initial term of this
agreement for an additional successive one-year period. The initial term and the
option period, if exercised, shall be referred to as the "term."

        (c)  Employer may exercise the option granted to it under this agreement
by giving written notice to Employee at least sixty (60) days prior to the
expiration of the initial term.

2.    Salary

        (a)  In full consideration for all rights and services provided by you
under this agreement, you shall receive an annual base salary of $240,000 from
the effective date of this Agreement to October 31, 2003. On November 1, 2003,
your annual base salary will be increased to $260,000. On November 1, 2004, your
annual base salary will be increased to $280,000. If Employer exercises its
option pursuant to Paragraph 1(b), your annual base salary on November 1, 2005,
will be increased to $300,000.

        (b)  Base salary payments shall be made in accordance with Employer's
then prevailing payroll policy. Each base salary referred to in Paragraph 2(a)
shall constitute your minimum base salary during the applicable period, and your
base salary may be increased above the minimum at any time if Employer's Board
of Directors (or the Compensation Committee of such Board of Directors), in its
sole and absolute discretion, elects to do so. In the event of an increase in
your base salary beyond the applicable minimum base salary for a particular
period, such increased base salary shall then constitute your minimum base
salary for all subsequent periods under this agreement.

        (c)  Employer shall not be required to actually use your services during
the term of this agreement. You will not be permitted or authorized to act on
behalf of Employer if Employer is not utilizing your services unless
specifically authorized in writing to the contrary by Employer. If Employer
chooses not to use your services, Employer will continue your coverage under
Employer's health, life insurance and disability plans, and participation in
Employer's 401(k) plan during this period. Payment of your base salary during
the term of your employment under this agreement will discharge Employer's
obligations to you hereunder. Your obligations to Employer under this agreement
generally, and specifically with regard to Paragraph 8, shall continue
throughout the term of this agreement. Moreover, you have an obligation to abide
by the terms of the Employee Proprietary Information Act executed by you.

        (d)  In addition to your base salary, you may be eligible to receive an
annual discretionary bonus. Your target bonus is 55%, provided that the actual
amount of this bonus, if any, is within the sole and absolute discretion of the
Employer's Board of Directors (or the Compensation Committee of the

Page 1

--------------------------------------------------------------------------------


Board of Directors). Certain of the criteria that will be considered to evaluate
your eligibility for a bonus is your achievement of specific objectives and/or
your contribution to the success of the corporate goals and objectives.
Employer's overall financial performance will also be considered in determining
whether any bonus is awarded and, if so, the amount. Discretionary bonuses, if
granted, are generally paid to employees in May. You must remain continuously
employed by Employer through the date on which the discretionary bonus is paid
to be eligible to receive a bonus. Employer retains the right to modify, at any
time, any and all of the criteria used to determine whether Employee is eligible
for a bonus and, if so, the amount of any such bonus.

        (e)  You also are being granted, under the Activision Inc. ("company")
existing or modified Board-approved stock option plan, a non-qualified stock
option ("NQSO") to purchase 40,000 shares of the company's common stock. Such
option is in addition to the stock options of Employer previously granted to
you. The option to purchase 40,000 shares referred to above will vest ratably
over four years, with one fourth of the amount granted vesting at the end of
each year. The option will have an exercise price that will be the market low of
such common stock on the date that it is issued, and will be governed in all
other respects by the company's stock option plan in effect at the time of the
grant.

3.    Title

        You are being employed under this agreement in the position of Sr. Vice
President, Legal and Business Affairs and General Counsel.

4.    Duties

        You shall personally and diligently perform, on a full-time and
exclusive basis, such services as Employer or any of its related or affiliated
entities or divisions may reasonably require. You are also required to read,
review and observe all of Employer's existing policies, procedures, rules and
regulations as well as those adopted by Employer during the term of your
employment. You will at all times perform all of the duties and obligations
required by you under this agreement in a loyal and conscientious manner and to
the best of your ability and experience.

5.    Expenses

        To the extent you incur necessary and reasonable business expenses in
the course of your employment, you shall be reimbursed for such expenses,
subject to Employer's then current policies regarding reimbursement of such
business expenses.

6.    Other Benefits

        You shall be entitled to those benefits which are standard for persons
in similar positions with Employer, including coverage under Employer's health,
life insurance and disability plans, and eligibility to participate in
Employer's 401(k) plan. Nothing paid to you under any such plans and
arrangements (nor any bonus or stock options which Employer's Board of Directors
(or the Compensation Committee of such Board of Directors), in its sole and
absolute discretion, shall provide to you)) shall be deemed in lieu, or paid on
account, of your base salary. You expressly agree and acknowledge that after the
expiration or early termination of the term of your employment under this
agreement pursuant to paragraph 9, you are entitled to no additional benefits,
except as specifically provided under the benefit plans referred to above and
those benefit plans in which you subsequently may become a participant, and
subject in each case to the terms and conditions of each such plan.
Notwithstanding anything to the contrary set forth above, you shall be entitled
to receive those benefits provided by COBRA upon the expiration or earlier
termination of this agreement.

Page 2

--------------------------------------------------------------------------------


7.    Vacation and Paid Holidays

        (a)  You will be entitled to paid vacation days in accordance with the
normal vacation policies of Employer in effect from time to time, provided that
in no event shall you be entitled to less than twenty (20) days of paid vacation
per year.

(b)You shall be entitled to all paid holidays given by Employer to its full-time
employees.

8.    Protection of Employer's Interests

        (a)    Duty of Loyalty.    During the term of your employment, you will
not compete in any manner, whether directly or indirectly, as a principal,
employee, agent or owner, with Employer, or any affiliate of Employer, except
that the foregoing will not prevent you from holding at any time less than five
percent (5%) of the outstanding capital stock of any company whose stock is
publicly traded.

        (b)    Property of Employer.    All rights worldwide with respect to any
and all intellectual or other property of any nature produced, created or
suggested by you during the term of your employment or resulting from your
services which (i) relate in any manner at the time of conception or reduction
to practice to the actual or demonstrably anticipated business of Employer,
(ii) result from or are suggested by any task assigned to you or any work
performed by you on behalf of Employer, or (iii) are based on any property owned
or idea conceived by Employer, shall be deemed to be a work made for hire and
shall be the sole and exclusive property of Employer. You agree to execute,
acknowledge and deliver to Employer, at Employer's request, such further
documents, including copyright and patent assignments, as Employer finds
appropriate to evidence Employer's rights in such property.

        (c)    Confidentiality.    Any confidential and/or proprietary
information of Employer or any affiliate of Employer shall not be used by you or
disclosed or made available by you to any person except as required in the
course of your employment, and upon expiration or earlier termination of the
term of your employment, you shall return to Employer all such information which
exists in written or other physical form (and all copies thereof) under your
control. Without limiting the generality of the foregoing, you acknowledge
signing and delivering to Employer the Activision Employee Proprietary
Information Agreement and you agree that all terms and conditions contained in
such agreement, and all of your obligations and commitments provided for in such
agreement, shall be deemed, and hereby are, incorporated into this agreement as
if set forth in full herein. The provisions of this paragraph shall survive the
expiration or earlier termination of this agreement.

        (d)    Covenant Not to Solicit.    After the expiration of the term of
this agreement or earlier termination of your employment pursuant to Paragraphs
9(a) or (b) of this agreement for any reason whatsoever, you shall not, either
alone or jointly, with or on behalf of others, directly or indirectly, whether
as principal, partner, agent, shareholder, director, employee, consultant or
otherwise, at any time during a period of one (1) year following such expiration
or termination, offer employment to, or directly or indirectly solicit the
employment or engagement of, or otherwise entice away from the employment of
Employer or any affiliated entity, either for your own account or for any other
person firm or company, any person who was employed by Employer or any such
affiliated entity during the term of your employment, whether or not such person
would commit any breach of his or her contract of employment by reason of his or
her leaving the service of Employer or any affiliated entity.

9.    Termination

        (a)    Employer.    At any time during the term of this agreement,
Employer may terminate your employment under this agreement for your
(i) willful, reckless or gross misconduct, (ii) negligent performance of job
responsibilities, (iii) conviction of a felony or crime involving dishonesty or
moral turpitude, or (iv) commitment of any prohibited conduct listed in
Section 7.2 of Employer's Employee Handbook.

Page 3

--------------------------------------------------------------------------------

        (b)    Employee.    You may terminate your employment under this
agreement (and, thereby, forfeit your right to receive any compensation or
benefits under this agreement) (i) upon any relocation of the place at which you
primarily are performing your services to Employer to a location which is
outside Los Angeles County, or (ii) if Employer elects to not actually use your
services and continues to pay your base salary pursuant to Paragraph 2(c) above
for a period of one hundred twenty (120) consecutive days.

        (c)    Death or Disability.    In the event of your death during the
term of this agreement, this agreement shall terminate and Employer only shall
be obligated to pay your estate or legal representative the salary provided for
above to the extent earned by your prior to your death. In the event you are
unable to perform the services required of you under this agreement as a result
of any disability, and such disability continues for a period of 60 or more
consecutive days or an aggregate of 90 or more days during any 12-month period
during the term of this agreement, then Employer shall have the right, at its
option, to terminate your employment under this agreement. Unless and until so
terminated, during any period of disability during which you are unable to
perform the services required of you under this agreement, your base salary
shall be payable to the extent of, and subject to, Employer's policies and
practices then in effect with regard to sick leave and disability benefits.

        (d)    Termination of Obligations.    In the event of the termination of
your employment under this agreement pursuant to Paragraph 9(a) or 9(b), all
obligations of Employer to you under this agreement shall immediately terminate.

10.  Use of Employee's Name

        Employer shall have the right, but not the obligation, to use your name
or likeness for any publicity or advertising purpose.

11.  Assignment

        Employer may assign this agreement or all or any part of its rights
under this agreement to any entity which succeeds to all or substantially all of
Employer's assets (whether by merger, acquisition, consolidation, reorganization
or otherwise) or which Employer may own substantially, and this agreement shall
inure to the benefit of such assignee.

12.  No Conflict with Prior Agreements

        You represent to Employer that neither your commencement of employment
under this agreement nor the performance of your duties under this agreement
conflicts or will conflict with any contractual commitment on your part to any
third party, nor does it or will it violate or interfere with any rights of any
third party.

13.  Representations and Warranties

        Employee represents and warrants that he has provided Employer with
complete and accurate information regarding his skills and experience. Employee
further represents and warrants that he has the skills and abilities to perform
the job responsibilities for which he is being hired (see paragraphs 3 and 4,
above) based on his skills and experience. Based on Employee's representations
regarding his skills and abilities, Employer has agreed to hire and compensate
Employee pursuant to the terms of this agreement.

14.  General Provisions

        (a)    Entire Agreement.    This agreement supersedes all prior or
contemporaneous agreements and statements, whether written or oral, concerning
the terms of your employment with Employer, and no

Page 4

--------------------------------------------------------------------------------

amendment or modification of this agreement shall be binding unless it is set
forth in a writing signed by both Employer and Employee. To the extent that this
agreement conflicts with any of Employer's policies, procedures, rules or
regulations, this agreement shall supersede the other policies, procedures,
rules or regulations. Without limiting the generality of the foregoing, you
acknowledge that this agreement supersedes your prior written agreement with
Employer dated September 15, 1999, and such agreement is hereby declared
terminated and of no further force and effect.

        (b)    No Broker.    You have given no indication, representation or
commitment of any nature to any broker, finder, agent or other third party to
the effect that any fees or commissions of any nature are, or under any
circumstances might be, payable by Employer or any affiliate of Employer in
connection with your employment under this agreement.

        (c)    Waiver.    No waiver by either party of any breach by the other
party of any provision or condition of this agreement shall be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time.

        (d)    Prevailing Law.    Nothing contained in this agreement shall be
construed so as to require the commission of any act contrary to law and
wherever there is any conflict between any provision of this agreement and any
present or future statute, law, ordinance or regulation, the latter shall
prevail, but in such event the provision of this agreement affected shall be
curtailed and limited only to the extent necessary to bring it within legal
requirements.

        (e)    Expiration.    This agreement does not constitute a commitment of
Employer with regard to your employment, express or implied, other than to the
extent expressly provided for herein. Upon expiration of the term of this
agreement, it is the contemplation of both parties that your employment with
Employer shall cease, and that neither Employer nor you shall have any
obligation to the other with respect to your continued employment. In the event
that your employment continues for a period of time following the term unless
and until agreed to in a new subscribed written document, such continuation of
your employment shall be "at will," and may be terminated without obligation at
any time by either party giving notice to the other.

        (f)    Choice of Law.    This agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to conflict of law principles.

        (g)    Immigration.    In accordance with the Immigration Reform and
Control Act of 1986, employment under this agreement is conditioned upon
satisfactory proof of your identity and legal ability to work in the United
States.

        (h)    Venue and Jurisdiction.    The parties agree that all actions or
proceedings initiated by either party hereto arising directly or indirectly out
of this agreement shall be litigated in federal or state court in Los Angeles,
California. The parties hereto expressly submit and consent in advance to such
jurisdiction and agree that service of summons and complaint or other process or
papers may be made by registered or certified mail addressed to the relevant
party at the address set forth below. The parties hereto waive any claim that a
federal or state court in Los Angeles, California, is an inconvenient or an
improper forum.

        (i)    Severability.    If any provision of this agreement is held to be
illegal, invalid or unenforceable under existing or future laws effective during
the term of this agreement, such provisions shall be fully severable, the
agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this agreement, and the
remaining provisions of this agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as part of this
agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal and enforceable.

Page 5

--------------------------------------------------------------------------------


        (j)    Legal Counsel.    Employee acknowledges that he has been given
the opportunity to consult with legal counsel of his own choosing regarding this
agreement. Employee understands and agrees that Activision's General Counsel, or
any other attorney or member of management who has discussed any term or
condition of this agreement with him, is only acting on behalf of the company
and not on behalf of Employee.

        (k)    Right to Negotiate.    Employee hereby acknowledges that he has
been given the opportunity to participate in the negotiation of the terms of
this agreement.

        (l)    Services Unique.    You recognize that the services being
performed by you under this agreement are of a special, unique, unusual,
extraordinary and intellectual character giving them a peculiar value, the loss
of which cannot be reasonably or adequately compensated for in damages, and in
the event of a breach of this agreement by you (particularly, but without
limitation, with respect to the provisions hereof relating to the exclusivity of
your services and the provisions of paragraph 8 of this agreement).

        (m)    Injunctive Relief.    In the event of a breach or threatened
breach of this agreement, you hereby agree that any remedy at law for any breach
or threatened breach of this agreement will be inadequate and, accordingly, each
party hereby stipulates that the other is entitled to obtain injunctive relief
for any such breaches or threatened breaches. The injunctive relief provided for
in this paragraph is in addition to, and is not in limitation of, any and all
other remedies at law or in equity otherwise available to the applicable party.
The parties agree to waive the requirement of posting a bond in connection with
a court's issuance of an injunction.

        (n)    Remedies Cumulative.    The remedies in this paragraph are not
exclusive, and the parties shall have the right to pursue any other legal or
equitable remedies to enforce the terms of this agreement.

        (o)    Attorneys' Fees And Costs.    If either party brings an action to
enforce, interpret or apply the terms of this agreement or declare its rights
under this agreement, the prevailing party in such action, including all
appeals, shall receive all of its or his attorneys' fees, experts' fees, and all
of its or his costs, in addition to such other relief as may be granted.

15.  Notices

        All notices which either party is required or may desire to give the
other shall be in writing and given either personally or by depositing the same
in the United States mail addressed to the party to be given notice as follows:

 
   
   
    To Employer:   3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention: Senior Vice President,
Business Affairs and General Counsel               To Employee:   3041 Hutton
Drive
Beverly Hills, California 90210

        Either party may by written notice designate a different address for
giving of notices. The date of mailing of any such notices shall be deemed to be
the date on which such notice is given.

16.  Headings

        The headings set forth herein are included solely for the purpose of
identification and shall not be used for the purpose of construing the meaning
of the provisions of this agreement.

Page 6

--------------------------------------------------------------------------------


        If the foregoing accurately reflects our mutual agreement, please sign
where indicated.

ACCEPTED AND AGREED TO:

Employer   Employee           By: /s/  MICHAEL ROWE      

--------------------------------------------------------------------------------

Michael Rowe
Executive Vice President,
Human Resources   By: /s/  GEORGE ROSE      

--------------------------------------------------------------------------------

George Rose           Date: 11/20/02   Date: 11/20/02

Page 7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

